Cary, NC Contact:Shawn Poe, CFO919-677-4019 Ply Gem Reports First Quarter 2009 Results May 19, 2009, Ply Gem Holdings, Inc. (“Ply Gem” or the “Company”), a leading manufacturer of residential exterior building products in North America, today announced first quarter 2009 net sales of $182.8 million, a 28.7% decrease from the $256.4 million forthe same period in 2008. Adjusted EBITDA for the first quarter of 2009 was $(13.3) million compared to $5.2 million for the first quarter of Net loss for the first quarter was $62.6 million as compared to a net loss of $21.8 million for the first quarter of 2008. Gary E. Robinette, President and CEO, said “Ply Gem's first quarter sales and EBITDA results reflect the challenging market conditions that continue to exist in the housing market today.We continue to pursue the initiatives that are helping us compete effectively in this historic housing slump.We continue to realign our cost structure for current and future market demand.At the same time, we are focused on maximizing cash flow and outperforming the market place in all business units, allowing us to emerge stronger when the housing market recovers.” Ply Gem, headquartered in Cary, N.C., is committed to helping North America’s homebuilders, remodelers, architects, distributors, dealers and retailers do more than build homes. Ply Gem wants to help them build their business. The Company offers an unmatched solution to exterior building product needs with a portfolio that includes leading window, door, siding and accessories, stone veneer, fence and rail brands so there is something for every project. Ply Gem siding brands include Mastic® Home Exteriors, Variform®, NAPCO®, United Stone Veneer, Kroy®, Cellwood®, Georgia Pacific,
